Case: 1:19-cv-01339 Document #: 300 Filed: 02/02/21 Page 1 of 1 PageID #:15117

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

George A. Hedick Jr., et al.
                                        Plaintiff,
v.                                                      Case No.: 1:19−cv−01339
                                                        Honorable Robert M. Dow Jr.
The Kraft Heinz Company, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 2, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Defendants' motion to
submit notice of supplemental authority [299] is granted. Any party that wishes to respond
to the notice of supplemental authority may file a short memorandum of no more than 2
pages (exclusive of caption and signature blocks) no later than 2/9/2021. Emailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
